Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following issues are noted with specific claim limitations, and dependent claims inherit any issues that are present in claims they depend from.
In claims 1, 2, and 6-9:
The recitation of  “formula of the type” (used multiple times) makes the scope of the claim indefinite, because it is not clear what formulas are included in the scope of the claim, if any, other than the specific formulas recited.
In claims 3-5, 7-9, and 13-16:
The recitation of “and is preferentially” makes the scope of the claims indefinite, because it is not clear whether the claim requires the preferred 
In claim 10:
The recitation of “reservoir rock type” is made indefinite by the use of “type”, because it is not clear what is included in this category.
In claim 11:
The recitation of “conventional source rock or immature shale play type” is made indefinite by the use of “type”, because it is not clear what is included in this category.
In claim 12:
The recitation of “gas-bearing or oil-bearing shale play type” is made indefinite by the use of “type”, because it is not clear what is included in this category.
In claim 14:
The recitation of “clay type” is made indefinite by the use of “type”, because it is not clear what is included in this category.
In claim 15:
The recitation of “marl type” is made indefinite by the use of “type”, because it is not clear what is included in this category.
In claim 16:
The recitation of “limestone type” is made indefinite by the use of “type”, because it is not clear what is included in this category.

Examiner note regarding the prior art of the record:

Behar “Rock-Eval 6 Technology Performances and Developments” discloses rock-eval pyrolysis method has been extensively used for oil and gas exploration. The technique uses temperature programmed heating of a small amount of rock or coal in an inert atmosphere in order to determine the quantity of free hydrocarbons present in the sample (Introduction).
Romero-Sermiento (US Pub. 20190107522) discloses an estimation of free hydrocarbons within an unconventional source rock, and quantifies in a differentiated manner the quantity of free hydrocarbons from the quantity of hydrocarbons retained in the organic matter of the rock (para [0030]); heating the sample according a first heating sequence and measuring a quantity of CO and a representative quantity of CO2 (para [0034]; in para [0045], where first temperature value between 50o C and 120o C, and a second temperature (T2) between 180oC and 220o C.
Espitalie  (US Pub.20110263034) discloses (para [0016]-[0024], a method for sulfur characterization and quantification in a sample of sedimentary rocks or of petroleum products, and transferring the pyrolysis residues of said sample into an oxidation oven and continuously measuring the amount of SO2 contained in the effluents resulting from said oxidation heating; oxidizing part of the pyrolysis effluents and continuously measuring the amount of SO2 contained in said part after oxidation.  According to a variant of the method, it is possible to measure: the amounts of hydrocarbon-containing products, of CO and of CO.sub.2 contained in the pyrolysis effluents, the amounts of CO and of CO.sub.2 contained in the effluents resulting from 

Regarding Claim 1:
The prior art of record does not teach or render obvious the steps of:

 “A. the sample is heated in an inert atmosphere, between a first temperature of between 80°C and 320°C and a second temperature of between 600°C and 700°C, while following a first temperature sequence, and an amount of hydrocarbon-based compounds, an amount of CO and an amount of CO2 released during said first 10 temperature sequence are continuously measured; 
B. at least one portion of the effluents resulting from said heating of said sample in an inert atmosphere is continuously oxidized, an amount of SO2 released by said oxidation of said effluents as a function of the time of said heating in an inert atmosphere is continuously measured, and at least one pyrolysis pyritic sulfur 15 content S5"°) is determined from said amount of SO2;
 C. the residue of said sample resulting from said heating in an inert atmosphere is heated in an oxidizing atmosphere between a third temperature of between 280°C and 320°C and a fourth temperature of greater than or equal to 800°C, while following a second temperature sequence, and an amount of CO and an amount of 20 CO2 released during said second temperature sequence are continuously measured; characterized in that at least one pyritic sulfur content SPyrit in said sample is determined on the basis of the formula: 

    PNG
    media_image1.png
    57
    241
    media_image1.png
    Greyscale

wherein  is a parameter representing a proportion of said pyrolysis pyritic sulfur relative to said total sulfur, is a parameter representing an effect of the mineral matrix on said proportion, and is a parameter representing an effect of the organic matrix on said proportion, the values of said parameters  and being predetermined, and said parameter being determined from the formula: = f(OI,HI)
wherein f is a function of at least one oxygen index Ol and of a hydrogen index HI, said hydrogen index HI being a function at least of said amount of hydrocarbon-based compounds measured during said heating in an inert atmosphere and said amounts of CO and of CO2 measured during said first and second temperature sequences, and said oxygen index Ol being a function at least of said amounts of CO and of CO2 measured during said first and second temperature sequences.”

Claims 2-19 are not rejected under 102 or 103 due to their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857